DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 1/14/22 are acknowledged. Any rejection not addressed below is withdrawn based on the amendments.
	Previously, Group 2 and the first compound in the table of claim 14 were elected.
Claims to the elected species are rejected as set forth below. The elected species is such that Aaa8 is the deuterated amino acid and as such claims 11-12 are drawn to non-elected species. 
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/21.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/21.
Claims 1-9, 16 and 20 have been cancelled.
Claims 10, 13-15 and 21 are being examined.

Priority


Claim Rejections - 35 USC § 103
The rejection of claims 10, 13-15 and 21 is maintained from the previous office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 13-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (WO 2015/134096 as cited with IDS 8/12/20) in view of Harbeson et al. (‘Deuterium in Drug Discovery and Development’ Annual Reports in Medicinal Chemistry v46 2011 pages 403-417; ‘Harbeson’) in view of Kas (US 2012/0220493).
	Wilson teach pharmaceutically relevant peptides (abstract) and specifically recites the peptide (D)-Arg-DMT-Lys-Phe-NH2 (example 2 pages 60-61). Wilson teach formulations of the peptides which are for administration to a patient (section 0080 page 32). Wilson states that hydrogen is meant to include deuterium as well and that procedures for inserting such labels into the compounds will be readily apparent to those skilled in the art (section 0026 page 14).

	Harbeson teach that deuterated compounds have been widely studied and have broad application as probes (page 404). Harbeson teach deuterated versions of known drugs and that most deuterated compounds retain full biochemical potency and selectivity and that scientists use deuterium as a tool to improve drug properties (page 415). Harbeson teach a known example where a peptide (compound 9) was deuterated and the resulting deuterated peptide was equipotent and had improved AUC (section 4.3 pages 410-411).
	Kas teach peptides which can be labeled with deuterium and suggest labeling of a single amino acid of a peptide (section 0256). Kas teach that labeled peptides are useful for numerous applications (sections 0124 and 0256).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Wilson based on the specific teachings and suggestions of Wilson. Since Wilson states that hydrogen is meant to include deuterium as well (section 0026 page 14) and Harbeson teach advantages of deuterated peptides (page 415) (and Kas also teach advantages of deuterated peptides, see sections 0124 and 0256) one would have been motivated to make a deuterated version of the peptide (D)-Arg-DMT-Lys-Phe-NH2 which is specifically recited in Wilson (example 2 pages 60-61). Kas teach peptides which can be labeled with deuterium and suggest labeling of a single amino acid of a peptide (section 0256) so one would have been motivated to label any single amino acid of the peptide (D)-Arg-DMT-Lys-Phe-NH2 which is specifically recited in Wilson (example 2 pages 60-61). One would have had a reasonable expectation of success because Wilson states that hydrogen is meant to include 
	In relation to the peptide of instant claims 10 and 13-15, Wilson teach the peptide (D)-Arg-DMT-Lys-Phe-NH2 (example 2 pages 60-61). Kas teach peptides which can be labeled with deuterium and suggest labeling of a single amino acid of a peptide (section 0256) so one would have been motivated to label any single amino acid of the peptide (including the Phe residue). The resulting compound is such that Aaa5 is D-Arg, Aaa6 is DMT, Aaa7 is L-Lys and Aaa8 is deuterated L-Phe.
	In relation to claim 21, Wilson teach pharmaceutically relevant peptides (abstract) and Wilson teach formulations of the peptides which are for administration to a patient (section 0080 page 32).

Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
	Although recite case law and MPEP citations, the relevance to the instant rejection is not particularly set forth.
	Although applicants argue that the claims have been amended, the amended claims are addressed above.
	Although applicants argue that claim 9 has been canceled, the previous rejection of claim 9 is withdrawn but the rejection of claims 10, 13-15 and 21 remains of record.
Although applicants argue about the references individually, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Wilson states that hydrogen is meant to include deuterium as well (section 0026 page 14) and Harbeson teach advantages of deuterated peptides (page 415) (and Kas also teach advantages of deuterated peptides, see sections 0124 and 0256).
Although applicants argue about an unexpected advantage, MPEP 716.02(b) states that the burden is on the applicant to establish that results are unexpected and significant and applicants have the burden of explaining the data. Further, MPEP 716.02(d) recognizes that any unexpected results are to be commensurate in scope with the claimed invention.
Applicants refer to Table 5. First, it is noted that example 8 of Table 5 is not compared to anything. Thus, there is no basis for comparison for example 8. Further, the experiment is described as testing each compound in triplicate (instant specification page 128). However, the data appears to show that example 1 was tested at least 4 times. (page 129). Thus, the specification provides contradictory information about the experiment (triplicate or 4 times) and the statistical significance is unclear since it does not appear that an equal amount of comparisons were made.
With respect to being commensurate in scope, the elected species is the first compound shown in Table 14 (and is of formula Arg-DMT-Lys-Phe and is such that the last amino acid is Phe with 7 deuteriums). Example 1 (beginning on page 71) shows the structure of compound 1 where the compound is of formula Phe-Arg-Phe-Lys (where the structure shows the lysine having 7 deuterium). The elected species and compound 1 differ at each and every residue. Instant claim 10 requires a DMT residue and no such residue is present in example 1. Thus, even 
Applicants also refer to figures 19a-d and figure 18. Such examples either do no not compare to a control (figure 18 only compares non-deuterated example 1) or relate to example 1 which does not even fall within the scope of the claims. As such, there are inadequate facts to conclude any unexpected results commensurate in scope with the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658